

AMENDMENT NO. 1 TO AMENDED AND RESTATED LICENSE AGREEMENT
This Amendment No. 1 to the Amended and Restated License Agreement between
Evofem, Inc., as Licensee (“LICENSEE”), and Rush University Medical Center
(“RUSH”), as Licensor, (“Amendment No. 1”), is effective on the Effective Date,
defined as the latter date of execution below and is made with reference to the
following:
WHEREAS LICENSEE and RUSH are parties to a March 27, 2014 Amended and Restated
License Agreement (“the License Agreement”) and now wish to amend certain
provisions of the License Agreement as provided below; capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
License Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in the License Agreement and in this Amendment No. 1 and other good and valuable
consideration described below, the receipt and sufficiency of which is hereby
acknowledged by the parties, and intending to be legally bound, RUSH and
LICENSEE agree:
1.The following amendments shall be made to the License Agreements:


a.The definition of “Know How” set forth in Section 1.6 of the License Agreement
shall be restated in its entirety to read:


““Know how” shall mean, all know-how, non-patented inventions, improvements,
discoveries, data, instructions, processes, formulas, sequences, information
(including, without limitation, chemical, physical and analytical, safety,
manufacturing and quality control data and information), procedures, devices,
methods and trade secrets that, in each case, are owned or controlled by RUSH as
of the Effective Date or that are conceived, discovered or invented by RUSH
during the term of the License Agreement, and which are necessary or appropriate
to develop and commercialize Technology.”


b.The definition of “Net Sales” set forth in Section 1.8 of the License
Agreement shall be restated in its entirety to read:


““Net Sales” means, for any period of determination, the gross amount received
for Products by LICENSEE or affiliates from Third Parties for such period of
determination, less the aggregate of the following deductions to the extent
actually incurred in connection with such sales:
(a)reasonable and customary cash, trade, and quantity discounts off the invoiced
price, promotional allowances and fees to wholesalers and retailers based on the
sale or dispensing of Products;


(b)excise, sales, value added, goods and services and other consumption taxes
and import/export and custom duties or other taxes imposed on the importation,
use or sale of the Product to Third Parties, to the extent included in the gross
amount invoiced;





--------------------------------------------------------------------------------



(c)freight, insurance and other transportation charges, to the extent billed
separately (it being understood that for routine shipments to drug wholesalers
and chain drug warehouses, freight, insurance and other transportation charges
are an operating expense that is not billed separately, and should not be
included as a reduction in gross sales to calculate Net Sales, whereas certain
accounts may incur freight charges that are billed separately, and that amount
for freight would be included as a reduction in gross sales in the calculation
of Net Sales);


(d)amounts repaid, credited or accrued, or allowances or adjustments made, by
reason of customer returns, rejections, or recalls;


(e)retroactive corrections including price adjustments (including those on
customer inventories following price changes) and corrections for billing errors
or shipping errors;


(f)chargebacks, rebates, administrative fees, any other allowances actually
granted or allowed to any entity including, but not limited to group purchasing
organizations, managed health care organizations and to governments, including
their agencies, or to trade customers, in each case that are not Affiliates of
LICENSEE, and which are directly attributable to the sale of the Products; and


(g)rebates associated with any voucher, coupon, loyalty card or other co-pay
assistance programs;


all of the above solely to the extent not in violation of applicable law and are
taken in accordance with Generally Accepted Accounting Principles in the United
States (GAAP).


For avoidance of doubt, no allowance or deduction shall be made for commissions
or fees for collection, by whatever name known. If LICENSEE or its Affiliates
receive anything of value in lieu of cash payments in consideration for the
sale, transfer, performance or other disposition of the Product or Process to
any Third Party, LICENSEE shall assess a Net Sales value on such transaction
based on the fair market value of such payment. If LICENSEE or its Affiliates
are the end user of a Product or Process, the Net Sales from each such use shall
be that invoiced by LICENSEE to a Third Party end user of the same Product or
Process. If no such Third Party end users exist, RUSH and LICENSEE shall
negotiate in good faith to determine an equitable Net Sales price.”


c.The definition of “Term” set forth in Section 1.14 of the License Agreement
shall be restated in its entirety to read:


“”Term” means the period beginning on the Effective Date and extending to the
expiration of the last to expire Patent or patent claiming an Improvement. This
includes any patent term extensions.”





--------------------------------------------------------------------------------



d.The preamble of Section 6.3.2 shall be restated to read:


“Minimum Annual Royalty. Commencing on January 1 of year one (1) after a Product
or Process has received Regulatory Approval as is introduced to market, to the
extent that the amounts paid to RUSH as earned royalties or sublicensing fees do
not total the amount set forth hereinafter, LICENSEE shall to RUSH a Minimum
Annual Royalty as follows: “


All other sections of Section 6.3.2 remain the same.


e.Section 6.4 shall be restated in its entirety to read:


“Time of Payments. Amounts owing to RUSH shall be paid on a quarterly basis,
with such amounts due and paid on or before the fifth (5th) Business Day
(defined as any day except weekends and holidays observed by the U.S. Federal
Reserve System) after LICENSEE files its 10-Q/10-K with the SEC for such
quarter/year, as applicable, with the SEC. The balance of any amounts owing RUSH
which remain unpaid more than thirty (30) days after they are due to RUSH shall
accrue interest until paid at the rate of the lesser of one percent (1%) per
month or the maximum allowed under applicable law. However, in no event shall
this interest provision be construed as a grant of permission for any payment
delays.”


f.Section 6.7 shall be restated as follows:
“Place of Payment. All royalty payments and reports shall be sent to:
Rush University Medical Center
Attention: Bhaskar Chetnani, PhD
Innovation and Technology Transfer
Jelke Building, Sixth Floor
1653 W. Congress Parkway
Chicago, IL 60612”


g.Sections 10.6 and 10.7 shall be deleted in their entirety and shall have no
force or effect. Further, such provisions were mooted by reason of LICENSEE’s
continuous, diligent exploitation of the licensed Patent(s), Improvements and/or
Know-how and therefore any and all rights thereunder have been and hereby are
finally and forever waived.


2.Payment. Within five (5) Business Days of the Effective Date, LICENSEE shall
pay RUSH the sum of fifty-thousand dollars ($50,000.00).


3.General. Except as specifically amended or deleted hereby, all other terms of
the License Agreement shall remain in full force and effect. In case any
provision of or obligation under this Amendment No. 1 shall be invalid, illegal
or unenforceable the remaining provisions or obligations shall not in any way be
affected or impaired thereby. This Amendment No. 1 may be executed and delivered
via facsimile or pdf with the same force and effect as if an original were
executed and may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures hereto were upon the same
instrument. This



--------------------------------------------------------------------------------



Amendment No. 1 constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.


IN WITNESS WHEREOF, the parties intending to be legally bound have caused this
Agreement to be executed by their duly authorized representatives as of the last
date signed below.


“LICENSEE” (Evofem, Inc.)
“RUSH”    (Rush University Medical Center)
By:
/s/ Justin J. File
By:/s/ Andrew J Bean
Name:    Jay File
Name:     Andrew J Bean, PhD
Title:     Chief Financial Officer
Title:    Associate Provost for Research
Dated: September 29, 2020
Dated:     September 29, 2020






